Kinci-ieloe, Judge:
The appeals for reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court:
1. That the merchandise covered by the reappraisements and entries enumerated in the attached schedule consists of cotton velveteens and corduroys in the piece exported from Japan.
2. That the merchandise was not freely offered for sale in Japan on the dates of exportation for home consumption.
*3553. That such merchandise was freely offered for sale to purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the time of exportation of the shipments covered by this stipulation, at the entered values in each case plus the commissions and control fees specified on the consular invoices covering such shipments.
4. That the cases aré submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the entered values in each case plus the commissions and control fees specified on the consular invoices covering such shipments.
Judgment will be rendered accordingly.